Exhibit 10.9

2008 Plan – US Certificate


Chairman and Chief Executive Officer
(Principal Executive Officer)

 

Stock Option Award Certificate

(INCENTIVE STOCK OPTION)

(Time Vested Award)

Picture 1 [alks20160331ex109f3c18f001.jpg]

 

ID: XXXXXXXX

Connaught House

1 Burlington Rd.

Dublin 4, Ireland

 

 


Chairman and Chief Executive Officer
(Principal Executive Officer)

 

«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»

«ADDRESS_LINE_1»

«ADDRESS_LINE_2»

«ADDRESS_LINE_3»

«CITY»,  «STATE»    «ZIP_CODE»

Option Number:

Plan:

 

 

 

ID:

 

 

Effective «GRANT_DATE», you have been granted an Incentive Stock Option to buy
«SHARES_GRANTED» shares of Alkermes plc. (the “Company”) common stock at
«OPTION_PRICE» per share.

 

Vesting details are available via your Bank of America Merrill Lynch Benefits
Online account. The Incentive Stock Option shall expire on the earlier to occur
of: the 10th anniversary of the date of grant or three months after termination
of your service relationship with the Company (unless otherwise provided
below). 

 

In the event of the termination of your employment with the Company (but not the
termination of a non-employment relationship with the Company) by reason of
death or permanent disability, the Incentive  Stock Option shall vest and be
exercisable in full on such termination of employment and the period during
which the Incentive Stock Option (to the extent that it is exercisable on the
date of termination of employment) may be exercised shall be three (3) years
following the date of termination of employment by reason of death or permanent
disability, but not beyond the original term of the Incentive Stock Option.  For
the purpose of the terms of this Incentive Stock Option, you will be deemed to
be employed by the Company so long as you remain employed by a company which
continues to be a subsidiary of the Company. 

 

 

The foregoing Incentive Stock Option has been granted under and is governed by
the terms and conditions of this Stock Option Award Certificate and the Alkermes
plc Amended and Restated 2008 Stock Option and Incentive Plan (the “Plan”).

 

 

 

 

 

____________________________________________

Alkermes plc

______________________

Date

 



--------------------------------------------------------------------------------